DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed March 4, 2021, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1, 3-6 has been withdrawn. 
Response to Amendment
The amendment submitted March 4, 2021 has been accepted and entered.  Claims 1, 3-4, 7, 10 are amended.  Claim 2 is cancelled.  Thus, claims 1, 3-10 are examined. 
Allowable Subject Matter
Claims 1, 3-10 are allowable over the prior art.
Independent claim 1, is allowable, amended to include allowable subject matter of claim 2, as indicated in the previous Office Action dated January 4, 2021.
Claims 3-10 are allowable based on their dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/